DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2, 4, 5, 7, 8, 11-15, 20-22 and 28-30.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Applicants' arguments, filed 10/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 11 fails to further limit claim 1 since the claim recites wherein the composition is in the form of a solid stick or a powder, but claim 1 recites wherein the composition is in the form of an aqueous emulsion. 

Claim 12 fails to further limit claim 1 since the claim recites wherein the composition is in the form of a lipstick, lip color, eye liner, blush, bronzer, powder, and eye shadow, but claim 1 recites wherein the composition is in the form of an aqueous emulsion. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
	Applicant argues that each of these compositional forms do further limit claim 1.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 4, 5, 7, 8, 11, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Akhtar et al. (US 2009/0148605, Jun. 11, 2009).
Browne et al. disclose a cosmetic composition comprising a mixture of both rutile and anatase titanium oxide and no more than about 3.5% emollients to provide good coverage of blemishes and wrinkles while having reduced streakiness and cakiness (page 3). Titanium oxide is an inorganic oxide that conforms to the general formula: TiO2 (page 4).  It is preferred that the ratio of rutile titanium oxide to anatase titanium oxide in the mixture is in the range of from about 1:100 to about 100:1. Generally the mixture of rutile and anatase titanium oxide will comprise preferably from about 5% to about 10% by weight of the total composition (page 5). The cosmetic composition will also comprise a vehicle for the titanium oxide which is suitable for topical application to the skin. The vehicle can take any form which is suitable for use as a cosmetic, for example, emulsion and lotion. Suitable emulsions include water-in-oil emulsions. If the composition is an emulsion it will generally comprise from about 20% to about 95% by weight of oil phase and from about 5% to about 80% by weight of aqueous phase. The composition will generally comprise a mixture of volatile silicone and non-volatile silicones. Generally these silicones will be present in an oil phase. Preferably the oil phase will comprise from about 0.01% to about 25% by weight of the oil phase of non-volatile silicones and from about 75% to about 99.99% by weight of the oil phase of volatile silicones (page 8). In addition to the rutile and anatase titanium oxide, the composition may comprise other pigments or mixtures of pigments. Any pigments suitable for use in cosmetic compositions may be used. Suitable pigments for use can 
Browne et al. differ from the instant claims insofar as not disclosing more than 99% rutile phase titanium dioxide. 
However, Akhtar et al. disclose wherein out of the two commercially significant crystal forms of titanium dioxide (i.e., anatase and rutile), the anatase form if photochemically more activeand hence, less durable. Even 1% anatase in rutile titanium dioxide is detrimental to the durability of the pigment or the substrate in which the pigment is ultimately dispersed. The rutile form has a higher refractive index than the anatase form, and is therefore preferred in pigmentary applications for this additional reason. Thus, it is desirable to produce essentially anatase-free titanium dioxide with a rutile content of at least 99.8% or higher (¶ [0009]).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the titanium dioxides of Browne et al. be least 99.8% rutile motivated by the desire to have titanium dioxides that are more durable and have a higher refractive index, which is preferred in pigmentary applications as taught by Akhtar et al.. 
In regards to instant claim 8 reciting between 5% and 40% Red 7, Browne et al. disclose wherein FD&C Red No. 7 is a pigment. Therefore, it would have taken no more 
In regards to instant claim 13 reciting wherein the weight ratio of said organic pigments to said rutile pigmentary TiO2 is between 20:1 to 1:20, Browne et al. disclose wherein rutile titanium oxide is a pigment. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of organic pigment and rutile TiO2 depending on the level of pigmentation desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 


2.	Claims 21 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Akhtar et al. (US 2009/0148605, Jun. 11, 2009), and further in view of Ricard et al. (US 2018/0263867, Sep. 20, 2018).
	The teachings of Browne et al. and Akhtar et al. are discussed above. Browne et al. and Akhtar et al. do not disclose wherein the rutile titanium dioxide and organic pigments are treated with isopropyl triiisostearyl titanate.
	However, Ricard et al. disclose a cosmetic composition in the form of a water-in-oil emulsion comprising pigments (abstract). The pigments are coated with at least one 
	It would have been prima facie obvious to one of ordinary skill in the art to have coated the rutile titanium oxide and organic pigment of Browne et al. with isopropyl triisostearyl titanate since this type of pigment is particularly advantageous insofar as it may be considered in large amount together with a large amount of water as taught by Ricard et al.
	Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have coated the rutile titanium oxide and organic pigment of Browne et al. with isopropyl triisostearyl titanate in order for the oil phase of the emulsion to carry the pigments as taught by Richard et al. 
	In regards to instant claim 21 reciting wherein the composition has a change in color of less than 10 after 8 hours of heating at more than 80⁰C, the instant specification discloses in Table 3 and Fig. 5 wherein a composition comprising 7% ITT Treated rutile TiO2 has a change of color of less than 10. As discussed above, it would have been obvious to have coated rutile titanium oxide with ITT and Browne et al. disclose incorporating rutile titanium oxide in an amount from about 5% to about 10%. Therefore, .

3.	Claims 14, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Akhtar et al. (US 2009/0148605, Jun. 11, 2009), Ricard et al. (US 2018/0263867, Sep. 20, 2018) and further in view of Novack (US 2015/0164768, Jun. 18, 2015).
	The teachings of Browne et al., Akhtar et al., and Ricard et al. are discussed above. Browne et al., Akhtar et al., and Ricard et al. do not disclose wherein the composition is in the form of a glycerin-in-oil emulsion.
	However, Novack discloses a glycerin-in-oil emulsion (abstract). The emulsion is provided as a composition for topical application to a human integument (e.g. skin) (¶ [0007]). The glycerin-in-oil emulsion comprises about 5% to about 65% by weight glycerin (claim 15). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Browne et al. as a glycerin-in-oil emulsion comprising about 5% to about 65% by weight glycerin since Browne et al. disclose wherein the composition may be in the form of an emulsion and a glycerin-in-oil emulsion comprising about 5% to about 65% by weight glycerin is a known and effective emulsion for topical skin care compositions as taught by Novack. 
In regards to instant claim 14 reciting from 20% to 50% silicone, Browne et al. disclose wherein the composition comprises from about 20% to about 95% oil phase and wherein the oil phase comprises 0.01% to about 25% non-volatile silicones and 


Response to Arguments
Applicant argues that compositions with rutile TiO2 components having more than 99% rutile-TiO2 provide superior and unexpected color stability. 
The Examiner does not find Applicant’s argument to be persuasive. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. See MPEP 716.02(c). As discussed in the rejection, rutile TiO2 is advantageous over anatase TiO2 in being more durable and having a higher refractive index, which is preferred in pigmentary applications. Even 1% anatase is detrimental to durability. Akhtar et al. disclose wherein it is desirable to have titanium dioxide with a rutile content of at least 99.8%. Although Applicant presented evidence of color stability, this property is not shown to have a significance equal to or greater than the expected durability and higher refractive index. As such, Applicant’s argument is unpersuasive. 
2. Fig.1 of the Hutson declaration shows wherein 100% ITT-treated rutile TiO2 is color stable and a substantial difference between 99% ITT-treated rutile TiO2 and 100% ITT-treated rutile TiO2. Due to the substantial difference, it is not clear at what amount over 99% would cause the composition to be color stable. For example, an amount more than 99% includes 99.001%. It is not clear whether such slight amount over 99% would produce a result different than 99%. Thus, it is not clear that all amounts of rutile TiO2 greater than 99% and up to 100% is color stable. Applicant argues that even at 99% rutile TiO2 an increased stability conferred by the high rutile TiO2 content is already occurring. However, Fig. 1 of the Hutson Declaration shows wherein there is a decrease in stability from 25% rutile TiO2 to 90% rutile TiO2. It is unclear whether an amount more than 99% would too have a decrease in stability. Furthermore, the dashed horizontal line in Fig. 1 of the Hutson declaration illustrates a ΔE = 2.3, which is an approximate limit to the minimum perceivable color shift by the human eye. A decrease in color shift is not unexpected if one cannot see a perceivable color shift. In addition, instant claim 1 includes untreated rutile TiO2. Fig. 1 of the Hutson Declaration does not show the color stability of untreated rutile TiO2 at a positive amount less than 100%. Thus, without comparing to other positive amounts of untreated rutile TiO2, Applicant has not shown wherein the amount of more than 99% untreated rutile TiO2 is unexpected. 


Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.